Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: “the processor” in claims 1 and 6 should read “the processing system” to be consistent with the previous recitals in the claims.  Appropriate correction is required.

Claims 1, 11 and 19 are objected to because of the following informalities: “the calibration planes” in claims 1, 11 and 19 should read “the calibration plane” to be consistent with the previous recitals in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 19 recites the limitation "the measurements" in lines 14, 19 and 4-15 respectively. There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-18 and 20 depends directly or indirectly on claims 1, 11 and 19, therefore they are rejected.
Claims 1, 11 and 19 recites the limitation "the measurement plane offset" in lines 11-12, 16-17 and 12 respectively. There is insufficient antecedent basis for this limitation in the claim. Claims 2-10, 12-18 and 20 depends directly or indirectly on claims 1, 11 and 19, therefore they are rejected.

Claim 2 recites the limitation "the offset" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the interface" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a testing system”, a screen, an imaging device, a processing system” in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kono1 Toshiyuki et al., (JP2005031039A) hereafter Kono1.

1. Regarding claim 1 as best understood by the examiner, Kono1 discloses a method for correcting for a variable thickness of a test specimen, the method comprising: 
determining, via a processing system (fig 1 and page 4 shows and discloses a computer 22 configured to perform the steps), a calibration distance between an imaging device and a calibration plane associated with a testing system (figs 1-3 and page 6 shows a calibration distance Z between an imaging device 21 and a calibration plane M associated with a testing system W meeting the above claim limitations, examiner notes that the specifics of calibration distance are not required by the current claim); 
receiving, via an interface, a thickness of a test specimen (figs 1-2, page 1 shows a video extensometer or width meter which measures the changes in the width (i.e thickness of the test specimen) of the test specimen W which also means that in order for the change to be determined an initial or prior thickness or width is received by the system having an interface (i.e computer system having an interface), also see pages 1-4 for explanation); 
calculating, via the processing system, a correction factor based in part on the calibration distance and a correction distance equivalent to a difference between a measurement plane and the calibration planes (pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values (i.e the correction distance) meeting the above claim limitations); 
imaging, via the imaging device, one or more of a marking on the surface of the test specimen or (Figs 1-2 shows imaging the markings m1-m4 on the surface of the test specimen W with the camera 21, figs 1-2, page 1 shows a video extensometer or width meter which measures the changes in the width (i.e  one or more characteristics of the test specimen) of the test specimen W meeting the above limitations, examiner notes that due to the recital of or in the claim, the strike through limitations are not required to be met), wherein the surface of the testing specimen corresponds to the measurement plane, the measurement plane offset from the calibration plane by a measurement distance (figs 1- 6 shows wherein the surface of the testing specimen corresponds to the measurement plane, the measurement plane offset from the calibration plane by a measurement distance (see figs 3-4 which shows the measurement plane (camera plane C) and the calibration plane B with respect to the measurement of the calibration markers m shown by the measurement distance meeting the above limitations); and 
generating, via the processor, one or more corrected characteristics by applying a correction factor to the measurements of the one or more characteristics of the test specimen (pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values to the measurements of the width or elongation (i.e measurements of one or more characteristics of the test specimen (see pages 1-3) meeting the above claim limitations).  

2. Regarding claim 4, Kono1 discloses the method of claim 1, wherein the calibration plane is coplanar with a center of the thickness (figs 2-5 shows wherein the calibration plane is coplanar (same plane) with a center of the thickness (width of the test piece) meeting the above claim limitations).  

3. Regarding claim 8, Kono1 discloses the method of claim 1, wherein the one or more characteristics comprises one or more of a shape or position of the markings, an edge position of the test specimen, or a width of the test specimen (figs 1-2, page 1 shows a video extensometer or width meter which measures the changes in the width (i.e  one or more characteristics of the test specimen) of the test specimen W).  

4. Regarding claim 9, Kono1 discloses the method of claim 1, wherein the correction factor is in one of millimeters (pages 3 and 6 discloses the corrections in the X, Y and Z dimensions and the dimensions are in the mm (millimeters see page 6), page 6 also discloses the total number of pixels in the Y direction and the dimension in YsubL (mm) meeting the above limitations, due to the recital of or only one is required to be met), inches, or pixel units.  

5. Regarding claim 10, Kono1 discloses the method of claim 1, wherein the imaging device is a single view camera (Fig 1 shows a single view camera 21 (imaging device) meeting the above claim limitations).  

6. Regarding claim 11, Kono1 discloses a system for correcting for a variable thickness of a test specimen, the system (Figs 1-2, page 4 discloses a system) comprising: 
a testing system to secure a test specimen (figs 1-2, page 4 shows and discloses a testing system to secure a test specimen W meeting the claim limitations); 
a screen to provide illumination to silhouette the test specimen (figs 1-2 shows the screen or film M with markers m1-m4 and stripes S1 and S2 attached to the test specimen W to provide/capture illumination (figs 1-2 shows the camera 21 with optics (i.e illumination or light) to silhouette the test specimen (edges of the test specimen W seen in fig 2) meeting the above claim limitations, page 4 also describes the above limitations with the configuration of the system with screen attached to the test specimen opposite to the camera optics/optical axis meeting the claim limitations); 
an imaging device arranged opposite the screen relative to the test specimen and configured to capture images of the test specimen (figs 1-2 shows the imaging device 21 arranged opposite to the screen M relative to the test specimen and configured to capture images (for the i.e video extensometer) meeting the above claim limitations); and 
a processing system to: determine (fig 1 and page 4 shows and discloses a computer 22 configured to perform the steps), a calibration distance between an imaging device and a calibration plane associated with a testing system (figs 1-3 and page 6 shows a calibration distance Z between an imaging device 21 and a calibration plane M associated with a testing system W meeting the above claim limitations, examiner notes that the specifics of calibration distance are not required by the current claim); 
receive a thickness of a test specimen (figs 1-2, page 1 shows a video extensometer or width meter which measures the changes in the width (i.e thickness of the test specimen) of the test specimen W which also means that in order for the change to be determined an initial or prior thickness or width is received by the system (i.e computer system) also see pages 1-4 for explanation); 
calculate a correction factor based in part on the calibration distance and a correction distance equivalent to a difference between a measurement plane and the calibration planes (pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values (i.e the correction distance) meeting the above claim limitations); 
image one or more of a marking on the surface of the test specimen or (Figs 1-2 shows imaging the markings m1-m4 on the surface of the test specimen W with the camera 21, figs 1-2, page 1 shows a video extensometer or width meter which measures the changes in the width (i.e  one or more characteristics of the test specimen) of the test specimen W meeting the above limitations, examiner notes that due to the recital of or in the claim, the strike through limitations are not required to be met), wherein the surface of the testing specimen corresponds to the measurement plane, the measurement plane offset from the calibration plane by a measurement distance (figs 1- 6 shows wherein the surface of the testing specimen corresponds to the measurement plane, the measurement plane offset from the calibration plane by a measurement distance (see figs 3-4 which shows the measurement plane (camera plane C) and the calibration plane B with respect to the measurement of the calibration markers m shown by the measurement distance meeting the above limitations); and 
generate one or more corrected characteristics by applying a correction factor to the measurements of the one or more characteristics of the test specimen (pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values to the measurements of the width or elongation (i.e measurements of one or more characteristics of the test specimen (see pages 1-3) meeting the above claim limitations).  

7. Regarding claim 12, Kono1 discloses the system of claim 11, wherein the test specimen is arranged between an illuminated screen and the imaging device (Fig 2 shows the test specimen W arranged between an illuminated screen M and imaging device 21 (camera optics capturing illumination light of the screen M to capture images of the screen see figs 1-2 and page 4 for description) meeting the above limitations).  

8. Regarding claim 13, Kono1 discloses the system of claim 11, wherein the interface is one of a user interface or a network interface in communication with a computing device (fig 1 shows the network interface (connection) of the camera 21 in communication with the computing device 22 meeting the above claim limitations) or a sensor.  

9. Regarding claim 15, Kono1 discloses the system of claim 11, wherein the processor is integrated with one of the imaging device or the testing system (figs 1-2 and page 4 shows and discloses the processor (computer 22) integrated (connected) with the camera 21 meeting the claim limitations).   

10. Regarding claim 16, Kono1 discloses the system of claim 11. wherein the imaging device is a single view camera (figs 1 and 3 shows the imaging device 21 is a single view camera).  

11. Claim 19 is a corresponding system claim of claim 1. See the explanation of claim 1. Fig 1 and page 4 shows and discloses a computer 22 configured to perform the steps recited in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 14 and 17-18 are under 35 U.S.C. 103 as obvious over Kono1 (Single reference 103).

12. Regarding claim 2, Kono1 as best understood by the examiner, Kono1 discloses the method of claim 1. As seen in claim 1 and from the disclosure of Kono1 Figs 1-6 the measurement distance Z in figs 3-4 further comprising calculating, via the processing system, the measurement distance between the imaging device and the surface of the testing specimen as equal to the calibration distance (Z as seen in fig 3) and the offset of calibration plane relative to a centerline of the testing system (fig 5 shows the calibration plane with the markers relative to the centerline of the testing system with two sizes i.e fig 5A is smaller in size than Fig 5B) meeting the above claim limitations. Examiner notes that as claimed Kono1 fails keeping/setting the measurement distance between the imaging device and the specimen less one half of the thickness less one half of the thickness. 
	Examiner notes that from the above configuration of the measurement distance equal to calibration distance (Z) and Z0 in fig 6 at half the distance, and the measurement of the width (thickness) and correction (figs 1-6, pages 1-4) between the imaging device and the specimen W, keeping/setting the measurement distance between the imaging device and the specimen less one half of the thickness (i.e width) would be obvious and within one of ordinary skill in the art. The supporting rationales would be rationales B, E and F. See MPEP 2141 III.
 
13. Regarding claim 3, explanation like the explanation provided in claim 2, from the teachings of Kono1’s configuration of the measurement distance equal to calibration distance (Z) and Z0 in fig 6 at half the distance, and the measurement of the width (thickness) and correction (figs 1-6, pages 1-4) between the imaging device and the specimen W and using the supporting rationales B, E and F. See MPEP 2141 III.
would also apply to claim 3 meeting the limitations of claim 3 further comprising calculating, via the processing system, the measurement distance between the imaging device and the surface of the testing specimen as equal to the calibration distance less one half of the thickness.  

14. Regarding claim 5, Kono1 discloses the method of claim 1, and the correction distance (pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values (i.e obtaining the correction distance) of the width (i.e the thickness) of the specimen W meeting the above claim limitations). Kono1 fails wherein the correction distance is equivalent to one half of the thickness.  
	Examiner notes that from the above teachings of Kono1, obtaining the correction distance equivalent to one half of the thickness would be obvious and within one of ordinary skill in the art. The supporting rationales would be rationales B, E and F. See MPEP 2141 III.

15. Regarding claim 4, Kono1 discloses the system of claim 11, wherein the processor is located with a “a remote computing system” as claimed in claim 14 would be obvious and within one of ordinary skill in the art before the effective filing date of the invention was made. The supporting rationales are rationales B, C, D and F. See MPEP 2141 III. 

16. Regarding claim 17, Kono1 disclose the system of claim 11, wherein the imaging device is a camera (see fig 1, 3 showing camera 21) 

17. Regarding claim 18, Kono1, discloses the system of claim 11, wherein the imaging device is configured to capture 

Claims 6-7 and 20 are under 35 U.S.C. 103 as obvious over Kono1 in view of Kono Toshiyuki (JP2004317204A) hereafter Kono2.

18. Regarding claim 6, Kono1 discloses the method of claim 1, generating, via the processor, the correction factor based on a difference between the calibration plane and the measurement plane corresponding to the measurements distance (fig 1 and page 4 shows and discloses a computer 22 (processor) configured to perform the steps, pages 2-3 discloses obtaining positional information of each mark (calibration plane with marks shown in figs 2 and 5 (A-B) and the elongation of each mark (i.e m1-m4) along all three axes and the correction calculation/arithmetic means using any or all of the displacement of the mark body in the X,Y and Z directions and the rotations angles around all three axes and page 6 discloses correcting the difference in Z-direction (i.e the distance equivalent to the difference between the calibration plane and the measurement plane) of each mark, repeating the process using the pervious calculation result (correction factor) and approaching the correct values (i.e the correction distance) meeting the above claim limitations). Kono1 shows the camera 21 in fig 1. Kono1 however fails further comprising: sensing, via a sensor, the measurement distance between the imaging device and the surface of the test specimen and transmitting, from the sensor via the interface, the measurement distance to the processor.
	Kono2 discloses well-known (conventional) video extensometer with CCD camera on one side with Laser light source (sensor) on the other side to measure the instantaneous width from the light shielding area of the test piece using the computer 21 for the measurements (figs 1-3, paras 0003-0005) meeting the limitations of sensing, via a sensor, the measurement distance between the imaging device and the surface of the test specimen and transmitting, from the sensor via the interface, the measurement distance to the processor. Before the effective filing date of the invention was made, Kono1 and Kono2 are combinable because they are from the same filed of endeavor and are analogous art of image processing for the test piece/specimen. The suggestion/motivation would be a reduced cost, higher resolution test piece measuring system/method at para 0009.  

19. Regarding claim 7, Kono1 and Kono2 disclose the method of claim 6. Kono2 discloses wherein the sensor is an infrared sensor, a light emitting diode sensor, ultrasonic sensor, or a laser enabled sensor (paras 0003-0005 discloses Laser enabled sensor) meeting the claim limitations, examiner notes that due to the recital of or only one is required to be met).  

20. Claim 20 is a corresponding system claim of claim 6. Explanation similar to claim 6 applies.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669